                     3:06-cr-30073-RM-TSH # 323     Page 1 of 3
                                                                                       E-FILED
                                                       Monday, 23 November, 2020 01:12:37 PM
                                                                  Clerk, U.S. District Court, ILCD

                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE CENTRAL DISTRICT OF ILLINOIS
                           SPRINGFIELD DIVISION


UNITED STATES OF AMERICA,                    )
                                             )
      Plaintiff,                             )
                                             )
 v.                                          )        Case No. 06-30073
                                             )
PAUL KINCAID,                                )
                                             )
      Defendant,                             )
                                             )
STEVEN R. COLLINS,                           )
                                             )
      Third Party Respondent.                )

                                    OPINION

RICHARD MILLS, United States District Judge:

      The Government moves for Release of Funds.

      On July 17, 2019, the Court entered an Opinion and Order directing Third

Party Respondent Steven R. Collins to turn over to the United States the sum of

$22,500.00 as restitution to the victims of Defendant Paul Kincaid.

      Collins appealed the ruling. The Court granted Collins’s motion to use

$505.00 on file with the Clerk to be applied toward the appellate docketing fees.

      On April 29, 2020, the United States Court of Appeals for the Seventh Circuit

issued a Nonprecedential Disposition affirming this Court.



                                         1
                     3:06-cr-30073-RM-TSH # 323      Page 2 of 3




      On May 21, 2020, the Seventh Circuit issued its mandate affirming this

Court’s Order that Collins turn over $22,500 to be used for restitution to Paul

Kincaid’s victims.

      On July 21, 2020, Collins filed with the appellate court a Motion to Recall the

Mandate.    The Seventh Circuit granted the motion and allowed Collins the

opportunity to file a Petition for Rehearing by August 7, 2020. Collins never filed a

Petition for Rehearing.

      The Seventh Circuit re-issued the Mandate on September 4, 2020. According

to PACER, there has been no further appellate court docket activity. Collins has not

responded to the Government’s motion for release of funds before this Court.

      The time for filing a writ of certiorari with the Supreme Court of the United

States is normally 90 days and runs from the date of the appellate court judgment or

disposition of a timely petition for rehearing. The date the mandate was issued is

not relevant. U.S.Sup.Ct. Rule 13; see also 28 U.S.C. § 2102.

      Collins failed to file a Petition for Rehearing when granted the opportunity.

More than 90 days has passed since August 7, 2020, the last date on which Collins

could have filed a Petition for Rehearing if he wished to do so.

      Ergo, the Government’s Motion for Release of Funds [d/e 322] is GRANTED.

      The Clerk shall release to the Government $22,500.00 in funds that were

posted with the District Court Clerk on November 24, 2015.


                                          2
                    3:06-cr-30073-RM-TSH # 323       Page 3 of 3




      The Government shall ensure that the funds are distributed to the victims of

Defendant Paul Kincaid.

      Should any part of the $519.00 incorrectly placed on file with the Clerk

remain in the custody of the Clerk, those funds shall be returned to Third Party

Respondent Steven R. Collins.

ENTER: November 20, 2020

      FOR THE COURT:
                                                    /s/ Richard Mills
                                                    Richard Mills
                                                    United States District Judge




                                         3
